Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/549,952, filed on August 9, 2017.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In paragraph 0001 of the specification (Cross Reference to Related Applications), the phrase –now abandoned—should be inserted after the phrase “U.S. Patent Application no. 15/549,952 filed 9 August 2017” so as to update the status of this parent application.  
Appropriate correction is required.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since there is no clear distinction between the preamble of the claim and the steps of the claim, and therefore, the steps to be performed in the method are vague. In particular, it is not clear whether the recitations of the claim after the word “wherein” on line 2 of claim 1 constitute the steps of the method. Do the steps of the method comprise processing or mixing the blood sample with an extraction reagent while heating the mixture, and then determining a concentration of a drug contained in the mixture using an immunoassay? Claim 1 should be amended to recite a preamble followed by a transitional phrase such as “comprising”, and then followed by the steps of the method. On lines 2-3 and lines 4-5 of claim 1, the phrase “an extraction reagent of the immunosuppressant drug in blood sample for immunoassay” is indefinite since it is not clear whether this means that the extraction reagent is intended to extract an immunosuppressant drug from a blood sample, and the immunosuppressant drug is then detected using an immunoassay. On line 3-4 of claim 1, the phrase “the concentration” lacks antecedent basis. On line 4 of claim 1, the phrase “a drug” is indefinite since it is not clear whether this is the same as the “immunosuppressant drug” in the whole blood sample recited on line 1 of claim 1. On line 5 of claim 1, the phrase “comprising” should be changed to –comprises—so as to make proper sense. 
On line 2 of claim 2, the phrase “other non-organic solvent based denaturants” is indefinite since it is not clear what constitutes being a non-organic solvent based denaturant other than they are not organic solvents.
On line 1 and 2 of claim 3, the phrase “the molar concentration” lacks antecedent basis.  
On line 1 of claim 7, the phrase “the amount” lacks antecedent basis.  
On line 1 of claim 10, the phrase “the volume ratio” lacks antecedent basis.  
On line 1 of claim 12, the phrase “the pH value” lacks antecedent basis.  
On line 1 of claim 13, the phrase “the immunosuppressant” should be changed to –the immunosuppressant drug--- so as to use the same terminology as recited in claim 1. On line 2 of claim 13, the phrase “other structural analogues” is indefinite since it is not clear what constitutes being a “structural analogue” of one of the recited immunosuppressant drugs and how similar in structure these analogues must be to the structure of the recited drugs. 
On line 1 of claim 14, the term “mixing” is indefinite since claim 1 does not positively recite a step of mixing the extraction reagent with the blood sample. On line 2 of claim 14, the phrase “the volume ratio” lacks antecedent basis. On lines 2-3 of claim 14, the phrase “1/1to 1/10” should be changed to --1/1 to 1/10—so as to correct a typographical error. 
On line 1 of claim 16, the phrase “the heating temperature” lacks antecedent basis. On line 2 of claim 16, the phrase “the heating time” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane et al (EP 753,744) in view of Lane et al (WO 93/25533).
MacFarlane et al teach of a method of assaying a whole blood sample for a concentration of an immunophilin ligand therein, wherein the immunophilin ligand comprises an immunosuppressant drug such as tacrolimus or cyclosporin A (claims 1, 13). The method comprises mixing a whole blood sample containing an immunosuppressant drug with an extraction reagent in order to extract the drug from the blood sample, and determining a concentration of the extracted drug with an immunoassay (claim 1). The extraction reagent comprises a nonionic detergent or surfactant such as saponin (claims 1, 8) in a volume ratio of about 0.01% to 0.1% (v/v), which is in a range of 0.005% and 1% (v/v) recited in claim 10 and in a range of 0.02% to 0.1% (v/v) recited in claim 11. The extraction reagent also comprises a proteolytic enzyme such as protease K or subtilisin (claims 1, 5-6), and a pH buffer such as Tris at a pH of 7.2, which is between 6.5 and 8.5 (claims 1, 12). The method comprises combining a sample of whole blood with the extraction agent to form a mixture, incubating the mixture for 20 minutes at room temperature, then heating the mixture to a temperature of about 70oC for 15 minutes (claims 1, 16-17), obtaining the extracted immunosuppressant drug from the mixture, and measuring a concentration of the drug using an immunoassay (claim 1). See the abstract, lines 19-44 in column 2, lines 1-35 in column 3, lines 19-59 in column 4, lines 7-19 and 37-59 in column 5, and the claims of MacFarlane et al. MacFarlane et al fail to teach that the extraction reagent also contains a protein denaturant such as urea or guanidine hydrochloride. 
Lane et al teach that in a method for determining an amount of an immunophilin ligand such as an immunosuppressant drug in a whole blood sample, the immunosuppressant drug is usually bound to immunosuppressant binding proteins present in the blood sample. In order to measure an amount or concentration of the immunosuppressant drug in such a blood sample, the binding between the drug and the binding proteins must be disrupted. Lane et al teach that one such way in which to disrupt the binding between the immunosuppressant drug and the binding proteins in a blood sample is to combine the blood sample with a protein denaturant such as urea or guanidine hydrochloride. See lines 30-33 on page 2, lines 35-37 on page 3, lines 1-13 on page 4, lines 14-20 on page 7, lines 23-35 on page 10, lines 1-5 on line 11, and lines 26-37 on page 19 of Lane et al. 
Based upon a combination of MacFarlane et al and Lane et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a protein denaturant such as urea or guanidine hydrochloride in the extraction reagent used to measure a concentration of an immunosuppressant drug taught by MacFarlane et al since MacFarlane et al teach that the extraction reagent is used to measure a concentration of an immunosuppressant drug in a blood sample, Lane et al teach that immunosuppressant drugs are usually bound to immunosuppressant binding proteins in a blood sample and that in order to measure a concentration of the immunosuppressant drug in the blood sample, the binding between the immunosuppressant drug and the binding proteins must be disrupted, and that one way in which to disrupt the binding between an immunosuppressant drug and a binding protein in a blood sample is to use a protein denaturant such as urea or guanidine hydrochloride. 
With regards to claims 3-4, 7 and 14-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the molar concentrations of the protein denaturant, such as the urea or guanidine hydrochloride taught by Lane et al and included in the extraction reagent disclosed by MacFarlane, to the concentrations recited in claims 3-4, to adjust the amount of the subtilisin proteolytic enzyme in the extraction reagent taught by MacFarlane et al to the amount recited in claim 7, and to adjust the volume ratio of the blood sample combined with the extraction reagent taught by MacFarlane et al to the ratios recited in claims 14-15 since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges for a result effective parameter such as amounts, concentrations or volume ratios of reagents to use in a method by routine experimentation (See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and absent any evidence of criticality, one of ordinary skill in the art would be motivated to adjust the concentrations, amounts and volume ratios of the components included in the extraction reagent taught by the combined teachings of MacFarlane et al and Lane et al to arrive at concentrations, amounts and volume ratios within the claimed ranges in order to optimize the functions of each of the components in the extraction reagent (i.e. to produce a desired level of protein denaturation, a desired level of protease activity, etc.). 
 With regards to claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polysorbate-20 as the detergent or surfactant in the extraction reagent taught by MacFarlane et al rather than saponin since MacFarlane et al teach that the detergent/surfactant included in the extraction reagent is non-ionic and that the conditions of the extraction method can be modified including the particular detergent/surfactant used in the method, and polysorbate-20 is an additional non-ionic surfactant that is equivalent in function to the non-ionic saponin taught by the examples given in MacFarlane et al. The substitution of one known non-ionic surfactant (i.e. polysorbate-20) for another known non-ionic surfactant (i.e. saponin) that both perform equivalently would have yielded predictable results at the time of the instant invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please make note of: Holets-McCormack (WO 2008/082984) who teach of a method for preparing a sample containing an immunosuppressant drug for an immunoassay; Grenier et al (WO 2008/082979, US 2008/0020401, US 7,883,855, US 7,914,999 and US 8,221,986) who teach of methods for determining immunosuppressant drugs in a blood sample and extraction reagents therefore; Belenky et al who teach of an extracting reagent for cyclosporin in whole blood; Konrath et al who teach of a method for extracting and detecting tacrolimus from a blood sample; Wei et al who teach of a method for detection of hydrophobic drugs; and Wu et al who teach of an immunoassay for whole blood tacrolimus using an extraction reagent as claimed; however, the reference to Wu et al is not prior art against the instant claims since it was published after the effective filing date of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 26, 2022